    Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 1 of 7 PageID #:393




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

HUDSON INSURANCE GROUP                              )
                                                    )
               Plaintiff in Interpleader,           )
                                                    )
       v.                                           )       Case No. 18-cv-02630
                                                    )       Judge John Robert Blakey
AAA Expedited Services LLC, et. al.,                )
                                                    )
               Defendants in Interpleader.          )

                            DEFAULT JUDGMENT ORDER

       THIS MATTER COMING TO BE HEARD on Plaintiff Hudson Insurance

Group’s Motion for Default Judgment against the Defendants, 1 due notice having

been given, and the Court being advised as to the premises and having jurisdiction

over the parties, THE COURT FINDS:

       1.      That Defendants were duly served with process in this cause, and all

Defendants other than Defendant KGI Group, Inc. failed to appear, answer, or

otherwise plead with respect to Plaintiff Hudson Insurance Group’s Amended

Complaint.

       2.      To date, a hundred and twenty-three (123) different claimants have

asserted claims against Hudson’s bond, including claimants with time-barred claims,

and thus far, the total amount being claimed may exceed $286,132.00. The claims far

exceed the limits of the Bond’s coverage of $75,000.


1 Any reference to “Defendants” herein includes all named Defendants except KGI Group, Inc..
Because KGI Group, Inc. filed an Appearance and Answer in this matter, this Default Judgment Order
does not apply to KGI Group, Inc.
    Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 2 of 7 PageID #:394




      3.     The timely filed claimants shall receive a pro rata amount of the Bond.

The untimely filed claimants shall not receive a pro rata amount of the Bond and

shall receive nothing in this action.

      4.     The following claimants have failed to assert claims against the Bond

within the time limits required of 60 days after the bond was cancelled, on December

12, 2017, by the surety and accepted by FMCSA, thus, requiring all claims to be filed

by February 15, 2018: MS US Inc. (claim filed on 2/19/2018); Unitrans Inc. (claim

filed on 3/16/2018); Pacific Western Transportation Ltd. (claim filed on 2/26/2018);

Trucker Path Inc. (claim filed on 3/23/2018); Skyway Holdings Inc. (claim filed on

3/9/2018); Seagate Freight, LLC (claim filed on 2/22/2018); Gold Star Carriers, Inc.

(claim filed on 2/26/2018); Cargo Speed Corp. (to-date no claim received); Convoy, Inc.

(to-date no claim received); GSV Transportation Inc. (to-date no claim received); Sant

Trucking, Inc. (to-date no claim received); and Thunder Logistics, Inc. (to-date no

claim received).

      5.     Additionally, any claim filed from hereon, by any known or unknown

claimant, is deemed to be time barred.

      6.     Without this action, Hudson did not have adequate remedy at law in

protecting itself against multiple and excessive claims to the coverage available under

the Bond.

Accordingly, IT IS HEREBY ORDERED that:

      1.     Plaintiff’s Hudson Insurance Group’s Motion for Default Judgment
             against the Defendants (other than KGI Group, Inc.) is GRANTED;
   Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 3 of 7 PageID #:395




     2.    Defendants (other than KGI Group, Inc.) are declared in default for
           failure to appear, answer, or otherwise plead with respect to the
           Amended Complaint;

     3.    Plaintiff shall pay the pro rata amount of the Bond due each timely filed
           claimant by July 16, 2019, as set forth in the attached Exhibit 1;

     4.    Any untimely filed claimants shall not receive the pro rata amount of
           the Bond (untimely filed claimants shall receive nothing in this action);

     5.    After paying each rightfully owed claimant, Plaintiff is discharged from
           its obligations on the Bond issued to Filo Systems, Inc.; and

     6.    This matter is dismissed with prejudice.


Dated: January 9, 2019

                                            Entered:


                                            ____________________________
                                            John Robert Blakey
                                            United States District Judge
      Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 4 of 7 PageID #:396




                                          EXHIBIT 1
Claimants’ Pro Rata Shares

                                 AMOUNT                 PRO RATA                   PRO RATA
                                 CLAIMED              CALCULATION 2             AMOUNT TO BE
                                                                                       PAID
    AAA Expediated           $1,800.00               x0.275 minus $1.21        $493.79
    Services, LLC
    Accurate                 $850.00                 x0.275 minus $1.21        $232.89
    Transportation, Inc.
    AC Express, Inc.         $1,000.00               x0.275 minus $1.21        $273.79
    AGA Express, Inc.        $1,150.00               x0.275 minus $1.21        $315.04
    Ameri Transport, Inc.    $2,650.00               x0.275 minus $1.21        $727.54
    Baenen Diary, LLC        $2,840.00               x0.275 minus $1.21        $779.79
    Baylor Trucking, Inc.    $1,940.00               x0.275 minus $1.21        $532.29
    Best Truck Line, Inc.    $525.00                 x0.275 minus $1.21        $143.16
    Bing Logistics, Inc.     $500.00                 x0.275 minus $1.21        $136.29
    Blast Transport, Inc.    $2,000.00               x0.275 minus $1.21        $548.79
    BMS Trucking, LLC        $2,400.00               x0.275 minus $1.21        $658.79
    BNT Transport, LLC       $700.00                 x0.275 minus $1.21        $191.29
    Bohren Logistics, Inc.   $1,360.00               x0.275 minus $1.21        $372.79
    Bongo Express            $1,400.00               x0.275 minus $1.21        $383.79
    Cargo Solutions          $1,800.00               x0.275 minus $1.21        $493.79
    Express, Inc.
    CNA Freight, LLC         $600.00                 x0.275 minus $1.21        $163.79
    Complete Trucking,       $5,610.00               x0.275 minus $1.21        $1541.54
    Inc.
    Comrade Transport,       $1,000.00               x0.275 minus $1.21        $273.79
    Inc.
    Continental Logistics    $2,300.00               x0.275 minus $1.21        $631.29
    Services
    DDM Logistics, Inc.      $12,050.00              x0.275 minus $1.21        $3312.54
    Delta Freight, Inc.      $1,600.00               x0.275 minus $1.21        $438.79
    Diji Trans               $560.00                 x0.275 minus $1.21        $152.79
    Dimaslogistic, Inc.      $3,400.00               x0.275 minus $1.21        $933.79
    Direct Transport         $1,700.00               x0.275 minus $1.21        $466.29
    Solutions, Inc.

2 The following formula was used to calculate the pro rata amount due each claimant: $75,000 (penal
sum of the bond) divided by $273,205.50 (total amount claimed by the timely filed claimants), equaled
0.2745186 (Rounded to 0.275). However, that put the total amount to be paid out $131.54 over the
penal sum of the bond. Therefore, $131.53 (amount over the penal sum of the bond) divided by 109
(total number of timely filed claimants) equals to be around $1.21. $1.21 was subtracted from each
claimant, bringing the total amount to be paid by Hudson Insurance Group close to the penal sum of
the Bond.
  Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 5 of 7 PageID #:397




DMA Services, Inc.       $2,600.00       x0.275 minus $1.21   $713.79
Eagle GC, Inc.           $2,600.00       x0.275 minus $1.21   $713.79
EH Trucking, LLC         $2,400.00       x0.275 minus $1.21   $658.79
EVA Logistics, Inc.      $2,900.00       x0.275 minus $1.21   $796.29
Evans Delivery           $1,520.00       x0.275 minus $1.21   $416.79
Company, Inc.
F5 Express, Inc.         $3,100.00       x0.275 minus $1.21   $851.29
Favored Express,         $1,225.00       x0.275 minus $1.21   $335.66
LLC
Fernando Perez           $900.00         x0.275 minus $1.21   $246.29
First Class Carriers,    $4,500.00       x0.275 minus $1.21   $1236.29
Inc.
Five Mountains           $2,420.00       x0.275 minus $1.21   $664.29
Transport, Inc.
Flyod, Inc.              $1,500.00       x0.275 minus $1.21   $411.29
Franco Transport, Inc.   $4,290.00       x0.275 minus $1.21   $1178.54
Geejo Transport, LLC     $300.00         x0.275 minus $1.21   $81.29
Global Enterprises &     $2,800.00       x0.275 minus $1.21   $768.79
Logistics, Inc.
Golden Eagle             $1,200.00       x0.275 minus $1.21   $328.79
Transportation
Good Source              $5,500.00       x0.275 minus $1.21   $1511.29
Trucking, Inc.
GS Express, Inc.         $20,800.00      x0.275 minus $1.21   $5718.79
GSA International        $1,500.00       x0.275 minus $1.21   $411.29
LTD.
Honey Locust Farms,      $2,262.00       x0.275 minus $1.21   $620.84
LLC
Hub Systems, Inc.        $2,300.00       x0.275 minus $1.21   $631.29
I&H, LLC                 $540.00         x0.275 minus $1.21   $147.29
Ideality, Inc.           $8,600.00       x0.275 minus $1.21   $2363.79
J. Anthony Express,      $2,800.00       x0.275 minus $1.21   $768.79
Inc.
JM Express, Inc.         $650.00         x0.275 minus $1.21   $177.54
Keystone Lines           $5,590.00       x0.275 minus $1.21   $1536.04
KGI Group, Inc.          $3,360.00       x0.275 minus $1.21   $922.79
Kings Eagle, Inc.        $900.00         x0.275 minus $1.21   $246.29
KIT Logistics, Inc.      $1025.00        x0.275 minus $1.21   $280.66
Lechuga Transport,       $2,300.00       x0.275 minus $1.21   $631.29
Inc.
Lida Express, Inc.       $2,470.00       x0.275 minus $1.21   $678.04
Losev Trucking, LLC      $900.00         x0.275 minus $1.21   $246.29
LRD Transport, LLC       $720.00         x0.275 minus $1.21   $196.79
Lucky World, Inc.        $560.00         x0.275 minus $1.21   $152.79
M&M Trans, Inc.          $1,700.00       x0.275 minus $1.21   $466.29
  Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 6 of 7 PageID #:398




Margen Trucking          $900.00         x0.275 minus $1.21   $246.29
Marvin Keller            $800.00         x0.275 minus $1.21   $218.79
Trucking, Inc.
Medallion Transport      $700.00         x0.275 minus $1.21   $191.29
& Logistics, LLC
MGM Transport,           $800.00         x0.275 minus $1.21   $218.79
LLC
Mikhail Trucking,        $2,330.00       x0.275 minus $1.21   $639.54
LLC
M3 Delivery, Inc.        $2,800.00       x0.275 minus $1.21   $768.79
Millennium Group,        $4,900.00       x0.275 minus $1.21   $1346.29
Inc.
MO Trucking, Inc.        $700.00         x0.275 minus $1.21   $191.29
Namangah, Inc.           $2,900.00       x0.275 minus $1.21   $796.29
Nationwide Transport     $540.00         x0.275 minus $1.21   $147.29
Finance
NVK Logistics, Inc.      $3,500.00       x0.275 minus $1.21   $961.29
Paris Freight, Inc.      $2,800.00       x0.275 minus $1.21   $768.79
PM Global, Inc.          $3,250.00       x0.275 minus $1.21   $892.54
Progress Freight,        $2,600.00       x0.275 minus $1.21   $713.79
LLC
Pro Trans Group,         $870.00         x0.275 minus $1.21   $238.04
LLC
Redline Trucking         $1,200.00       x0.275 minus $1.21   $328.79
Road Kings, Inc.         $2,400.00       x0.275 minus $1.21   $658.79
ROC Enterprises          $800.00         x0.275 minus $1.21   $218.79
Corp.
Route 66 Logistics,      $1,800.00       x0.275 minus $1.21   $493.79
Inc.
Roxmel Trucking          $2,990.00       x0.275 minus $1.21   $821.04
Company, Inc.
RP Trucking, LLC         $1,000.00       x0.275 minus $1.21   $273.79
RRM Transportation,      $2,900.00       x0.275 minus $1.21   $796.29
Inc.
Sandra Slizyte           $325.00         x0.275 minus $1.21   $88.16
Seminole Express         $1,000.00       x0.275 minus $1.21   $273.79
SIM Freightlines, Inc.   $2,800.00       x0.275 minus $1.21   $768.79
Shamrock Trucking,       $600.00         x0.275 minus $1.21   $163.79
LLC
Splendid, LLC            $1,550.00       x0.275 minus $1.21   $425.04
Star Freight, LLC        $735.00         x0.275 minus $1.21   $200.91
Star Trucking, LLC       $1,100.00       x0.275 minus $1.21   $301.29
Stela Express, Inc.      $10,350.00      x0.275 minus $1.21   $2845.04
Stronghaul, Inc.         $2,600.00       x0.275 minus $1.21   $713.79
   Case: 1:18-cv-02630 Document #: 42 Filed: 01/09/19 Page 7 of 7 PageID #:399




 Super Sonic              $2,300.00       x0.275 minus $1.21   $631.29
 Solutions, LLC
 SW Trucking, LLC         $2,600.00       x0.275 minus $1.21   $713.79
 Tac Trans, Inc.          $2,700.00       x0.275 minus $1.21   $741.29
 Tadz Logistics, Inc.     $450.00         x0.275 minus $1.21   $122.54
 TBS Factoring            $560.00         x0.275 minus $1.21   $152.79
 Service, LLC
 Tesla Cargo              $1,100.00       x0.275 minus $1.21   $301.29
 Solutions, Inc.
 Thank God 4              $2,800.00       x0.275 minus $1.21   $768.79
 Trucking, LLC
 THK Trucking, Inc.       $2,950.00       x0.275 minus $1.21   $810.04
 Thoroughbread Direct     $3,990.00       x0.275 minus $1.21   $1096.04
 Trans Recovery           $19,970.00      x0.275 minus $1.21   $5490.54
 Solutions, LLC
 Ultimate Freight, Inc.   $3,750.00       x0.275 minus $1.21   $1030.04
 U.S. Expediters, Inc.    $2,600.00       x0.275 minus $1.21   $713.79
 Van Dam Egg Co.          $893.50         x0.275 minus $1.21   $244.50
 Inc.
 Via Logistics, Inc.      $325.00         x0.275 minus $1.21   $88.16
 VKP Line, Inc.           $3,100.00       x0.275 minus $1.21   $851.29
 Vladi Trucking, Inc.     $2,600.00       x0.275 minus $1.21   $713.79
 Vynera                   $560.00         x0.275 minus $1.21   $152.79
 Transportation, Inc.
 Western Specialized,     $2,850.00       x0.275 minus $1.21   $782.54
 Inc.
 Whalen Trucking,         $1,000.00       x0.275 minus $1.21   $273.79
 Inc.
 WLD Services, Ltd.       $1,100.00       x0.275 minus $1.21   $301.29
TOTAL AMOUNT CLAIMED: $273,205.50           TOTAL AMOUNT PAID: $74,972.94
